Case 3:21-cv-00018-TAD-KDM Document 16 Filed 04/30/21 Page 1 of 2 PageID #: 70




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

 COREY COLEMAN                                         CIVIL ACTION NO. 21-0018

                                                       SECTION P
 VS.
                                                       JUDGE TERRY A. DOUGHTY

 CALDWELL PARISH PRISON, ET AL.                        MAG. JUDGE KAYLA D. MCCLUSKY


                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 14] having been

 considered, no objections thereto having been filed, and finding that same is supported by the

 law and the record in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Corey Coleman’s lost

 property claim, as well as his claims against Caldwell Parish Prison and Caldwell Parish Prison

 Staff, are DISMISSED as frivolous and for failing to state claims on which relief may be

 granted.

        MONROE, LOUISIANA, this 30th day of April, 2021.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
Case 3:21-cv-00018-TAD-KDM Document 16 Filed 04/30/21 Page 2 of 2 PageID #: 71
